The plaintiffs in error were convicted in the county court of Caddo county on a charge of having unlawful possession of whisky. Lonnie Green was sentenced to pay a fine of $200, and to serve 90 days in the county jail, and Ada Green was sentenced to pay a fine of $250 and to serve 90 days in the county jail.
The case was tried in September, 1928, and the appeal was lodged in this court in October, 1928. No briefs in support of the appeal have been filed. The evidence reasonably sustains the verdict, and no material error is made to appear.
The case is affirmed.